Citation Nr: 0018085	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-02 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $1,920.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by the Committee on 
Waivers and Compromises of the Muskogee, Oklahoma, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$1,920 on the basis that recovery of the debt would not be 
against equity and good conscience.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Recovery of the overpayment will not result in undue 
hardship, or deprive the appellant of the ability to provide 
for life's basic necessities.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $1, 920 is not against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991);  38 C.F.R. §§ 1.963, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received in May 1996 was an application for dependency and 
indemnity compensation and death pension benefits in which 
the appellant indicated that she was receiving $103 per month 
in Social Security benefits, and each of her three  children 
was receiving $103. 

A September 1996 report of contact with the appellant 
reflects that each of the appellant's three children was 
receiving $103.  The report further indicates that the 
appellant was not receiving any Social Security benefits of 
her own or on her behalf.  It was stated "only children 
receive." 

A September 1996 RO letter informing the appellant of the 
award of VA pension benefits states that the annual income as 
counted for the purpose of awarding benefits was as follows:  
$0 for the appellant (and specifically indicating $0 income 
from Social Security);  and $1,236 for each of three children 
from Social Security.  The letter advised the appellant to 
inform VA right away if her family income changed or her net 
worth increased or if she lost or gained a dependent or if 
she moved.

A November 1996 RO letter informing the appellant of an 
amendment to her pension award again reflects that the annual 
income as counted for the purpose of awarding benefits was as 
follows:  $0 for the appellant (and specifically indicating 
$0 income from Social Security);  and $1,236 for each of 
three children from Social Security.  The letter advised the 
appellant to inform VA right away if her family income 
changed.  Payments for the oldest child would continue based 
on school attendance until June 1, 1998.

In June 1997, the RO received information that the appellant 
was receiving Social Security benefits on her own, in 
addition to those on behalf of her three children.

In a July 1997 communication, the appellant agreed that her 
income effective June 1996 was $103 for herself and $103 for 
each of her three children, in the form of Social Security 
benefits.  She requested a waiver of any debt that this would 
cause, for the reason the debt was due to an administrative 
error on VA's part, because she had reported this income on 
her application dated in May 1996.

In September 1997 the appellant was notified that the RO had 
received information from the Social Security Administration 
that she had been getting more money than the RO had thought.  
The letter to the appellant indicated that she had been 
receiving on her own behalf $114 per month from Social 
Security from June 1996; $117 per month from Social Security 
from December 1996; and $157 per month from Social Security 
from August 1997. 

In October of 1997, the RO sent the appellant a letter 
indicating that her request for waiver of debt of $1,920 had 
been considered by the Committee on Waivers and Compromises.  
The Committee found that there was no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant.  
However, the RO found the appellant to be at fault in the 
creation of the debt.  This was based on the report of 
contact in which the appellant apparently reported that she 
was not receiving any Social Security benefits of her own or 
on behalf of her husband.  Based on her financial status 
report, the RO found that the appellant had sufficient funds 
remaining after all monthly expenses were met to repay this 
debt over a reasonable amount of time without causing undue 
hardship.  Accordingly, the Committee determined that 
collection of the debt would not be against equity and good 
conscience, and the appellant's request for waiver was 
denied.  She was informed that based on the revised income 
figures (and accounting for other changes over time), she was 
entitled to death pension benefits of $378 monthly starting 
in June 1996;  $381 monthly in September 1996;  $393 monthly 
starting in December 1996;  $390 monthly starting in August 
1997;  $270 monthly starting in June 1998;  $149 monthly 
beginning in 2002;  and $474 monthly beginning in December 
2005.  

In her October 1997 notice of disagreement, the appellant 
wrote that during the September 1996 telephone conversation 
(described in the above-discussed report of contact) she did 
not say that she was not receiving any Social Security 
benefits for herself.  She indicated that during the 
September 1996 conversation, she was never asked any 
questions about her Social Security benefits, but only her 
children's.  She wrote that she accurately reported her 
Social Security benefits as $103 per month on VA Form 21-534 
in May 1996.  She asserted that this was the only time she 
was asked for this information.

In the financial status report referred to above and dated in 
September 1997, it was indicated that the appellant had 
monthly income of $471 in Social Security income and $546 VA 
income.  She listed monthly expenses as follows:  $60 for 
rent or mortgage;  $120 for food;  $72 for propane;  $40 for 
phone service;  $35 for electricity;  $58, apparently for 
insurance;  and $20 per month payable to "Dept. of Human 
Services."  She also indicated she had a $200 per month car 
payment.  Assuming this represents an accurate listing of 
expenses, and making the assumption in the appellant's favor 
that the $72 for the 100 gallons of propane is a monthly 
expense, this would total about $600 per month in expenses.  
Monthly income exceeded monthly expenses therefore by about 
$400.

Analysis

As noted above, the RO did not find that waiver of recovery 
of an overpayment of improved death pension benefits was 
precluded by a finding of fraud, misrepresentation, or bad 
faith.  As a result, the Board's decision will be limited to 
a determination of whether or not recovery of the overpayment 
is warranted on the basis of equity and good conscience.  The 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the government.  
In making this determination, consideration will be given to 
the following elements in 38 C.F.R. § 1.965 (a) which are not 
intended to be all inclusive:  fault of the debtor, balancing 
of faults, undue hardship, defeating the purpose of the 
benefits, unjust enrichment, and changing position to one's 
detriment.  

In the present case, the evidence shows that the appellant 
reported her Social Security of $103 per month in her 
application for benefits in May 1996.  However, a September 
1996 report of contact indicates that she was not receiving 
any Social Security benefits, but that three of her children 
were.  The wording of the report of contact does not 
explicitly set forth exactly what she said during the 
conversation, but it would be reasonable to infer that this 
information was based on the appellant's verbal statements.  
She was informed in correspondence dated in September 1996 
and November 1996 that VA was under the impression that she 
was not receiving any income from Social Security, and that 
only her children were receiving Social Security benefits.  
While VA should have picked up on the mention of the $103 to 
the appellant reported in the May 1996 application, the 
appellant for some reason reportedly indicated in September 
1996 that only the children were receiving benefits from 
Social Security.  Regardless, she was informed in 
communications in September and November 1996 that she was to 
advise the RO of any change in her and her family's financial 
status.  

In balancing fault of the appellant and the RO, the 
undersigned finds as a result that she had a significant 
degree of fault in the creation of the debt.  As for 
financial hardship, she reported in her financial status 
report that her monthly net income exceeded her monthly 
expenses by several hundred dollars.  There is therefore no 
showing that she would be deprived of the basic necessities 
by collection of the overpayment.  

Another factor to be considered is whether recovery would 
defeat the purpose for which the benefits are intended.  In 
this case, the purpose would not be defeated as the appellant 
would continue to receive improved death pension benefits, 
albeit at a lesser rate until recoupment of the overpayment.  

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she was not entitled.  VA made 
erroneous payments of benefits based on incorrect income 
information provided by the appellant, which she failed to 
rectify, and she, in turn, benefited.  This constitutes 
unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended that she 
had relinquished a valuable right or incurred a legal 
obligation in reliance on her VA benefits.

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good  conscience.  She has the 
financial ability to pay back the overpayment in a reasonable 
time frame and she would be unjustly enriched were she to 
retain the amount of the overpayment.  There is no indication 
of detrimental reliance on the overpayments.  Since her 
income exceeds her expenses, it does not appear that the 
collection of the indebtedness would deprive the appellant or 
her family of food, clothing, shelter or other basic 
necessities.



ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $1, 920 is denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

